Exhibit 10.1

 

 

 

AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT

 

This is Amendment No. 1, dated as of September 28, 2005 (this “Amendment”) to
the EMPLOYMENT AGREEMENT, dated as of May 3, 2005 (the “Agreement”), between
Marvel Entertainment, Inc. (formerly known as Marvel Enterprises, Inc.), a
Delaware corporation (the “Company”) and David Maisel (the “Executive”).

WHEREAS, the Company and the Executive have agreed to amend the Agreement in the
manner, and on the terms and conditions, provided for herein;

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt, adequacy and sufficiency of which are hereby
acknowledged, the parties to this Amendment hereby agree as follows:

 

1.     Amendment to Section 1.1 of the Agreement. The Executive’s titles as
described in Section 1.1 of the Agreement shall be changed immediately to Vice
Chairman of Marvel Studios and Executive Vice President – Corporate Development
of the Company. The Executive shall report to the Chief Executive Officer of the
Company.          

2.     Amendment to Section 1.3 of the Agreement. Section 1.3 of the Agreement
is hereby amended and restated in its entirety to read as follows:

“The duties to be performed by the Executive hereunder shall be performed
primarily at the offices of the Company in Los Angeles, subject to customary
travel requirements on behalf of the Company, and with the understanding that
half or less of the Executive’s time performing the duties may be spent at the
Company’s headquarters in New York City.”

 

 

3.

Amendment to Schedule I of the Agreement.

(a)          Section 2(a) of Schedule I of the Agreement is hereby amended by
adding the following at the end thereof:

“In the event that, between January 12, 2006 and December 11, 2006, Executive
has ended his employment other than pursuant to Section 4.4(a), and provided
that the Executive has continued to comply with the provisions of Sections 5, 6
and 7 of this Agreement:

(i) half of the options scheduled to vest on December 11, 2006 shall vest on
December 11, 2006 and half shall expire unvested; and

(ii) all of Executive’s vested and unexercised options shall remain exercisable
until the 90th day after December 11, 2006.”

 



 


--------------------------------------------------------------------------------



 

 

 

(b)          Section 2(b) of Schedule I of the Agreement is hereby amended by
adding the following at the end thereof:

“In the event that, between January 12, 2006 and January 12, 2007, Executive has
ended his employment other than pursuant to Section 4.4(a), and provided that
the Executive has continued to comply with the provisions of Sections 5, 6 and 7
of this Agreement, half of the shares of restricted stock scheduled to vest on
January 12, 2007 shall vest on January 12, 2007 and half shall be forfeited.”

(c)          Section 2 of Schedule I of the Agreement is hereby amended by
adding the following at the end thereof:

“In the event that, after January 12, 2006, Executive has ended his employment
other than pursuant to Section 4.4(a), and provided that the Executive has
continued to comply with the provisions of Sections 5, 6 and 7 of this
Agreement, the Executive will be entitled to receive the full remaining amount
of the bonus described in Section 3.2(b) of this Agreement on the scheduled
payment date of that amount.”

 

4.

General.

This Amendment shall be governed by and construed and enforced in accordance
with the laws of the State of New York applicable to agreements made and to be
performed entirely in New York, without regard to the conflict of law principles
of such state.

The section headings contained herein are for reference purposes only and shall
not in any way affect the meaning or interpretation of this Amendment.

The Agreement, as amended by this Amendment, sets forth the entire agreement and
understanding of the parties relating to the subject matter hereof and
supersedes all prior agreements, arrangements and understandings, written or
oral, relating to the subject matter hereof. No representation, promise or
inducement has been made by either party that is not embodied in the Agreement
as amended by this Amendment, and neither party shall be bound by or liable for
any alleged representation, promise or inducement not so set forth. Except as
expressly changed by this Amendment, the Agreement remains in full force in
accordance with its terms.

This Amendment may be executed in one or more counterparts, each of which will
be deemed to be an original copy of this Amendment and all of which, when taken
together, will be deemed to constitute one and the same agreement.

 

2



 


--------------------------------------------------------------------------------



 

 

 

IN WITNESS WHEREOF, the parties have duly executed this Amendment as of the date
first above written.

COMPANY:

MARVEL ENTERTAINMENT, INC.

 

By:   /s/ John Turitzin                                        

Name: John Turitzin

 

Title:

Executive Vice President

 

 

EXECUTIVE:

   /s/ David Maisel                                              

David Maisel

 

 

3



 

 

 